Citation Nr: 0835066	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-41 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to initial evaluation greater than 10 percent 
for peripheral neuropathy of the right lower extremity for 
the time period from March 31, 2003 to May 4, 2007.

3.  Entitlement to initial evaluation greater than 40 percent 
for peripheral neuropathy of the right lower extremity for 
the time period since May 4, 2007.

4.  Entitlement to initial evaluation greater than 10 percent 
for peripheral neuropathy of the left lower extremity for the 
time period from March 31, 2003 to May 4, 2007.

5.  Entitlement to initial evaluation greater than 40 percent 
for peripheral neuropathy of the left extremity for the time 
period since May 4, 2007.

6.  Entitlement to initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD) for the time period 
from March 31, 2003 to June 28, 2004.

7.  Entitlement to initial evaluation greater than 50 percent 
for PTSD for the time period from June 28, 2004 to April 27, 
2005.

8.  Entitlement to initial evaluation greater than 70 percent 
for PTSD for the time period since April 27, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied a rating in 
excess of 20 percent for diabetes mellitus; granted service 
connection for PTSD and assigned an initial 30 percent rating 
effective March 31, 2003; and granted service connection for 
peripheral neuropathy of the right and left lower extremities 
and separately assigned initial 10 percent ratings effective 
March 31, 2003.

An RO rating decision in November 2007 increased the initial 
evaluation for PTSD to 50 percent effective June 28, 2004, 
and 70 percent effective April 27, 2005; and increased the 
separate initial evaluations for peripheral neuropathy of the 
right and left lower extremities to 40 percent effective May 
4, 2007.

The Board believes that a comprehensive review of the 
veteran's service connected disorders at issue must be 
undertaken in this case.  As explained more fully below, the 
Board has rephrased the issues listed on the title page to 
reflect that staged ratings have been assigned during the 
appeal period.

The Board notes that, in a statement received in July 2008, 
the veteran elected to withdraw his prior requests for a 
personal hearing so that adjudication of his case by the 
Board could be expedited.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agent, insulin and restricted diet, but does not 
require regulation of activities.

2.  The veteran's peripheral neuropathy of the right and left 
lower extremities is reasonably shown to have resulted in 
markedly severe sensory deficit since the inception of the 
appeal.

3.  The veteran's peripheral neuropathy of the right and/or 
left lower extremity is not shown to be more than moderately 
severe in degree as there are no manifestations of marked 
muscle atrophy, foot dropping or dangling, or no active 
movement possible of muscles below the knee.

4.  The competent medical evidence demonstrates that, from 
March 31, 2003, the veteran's PTSD was primarily manifested 
by disturbances in mood, affect, and motivation, but absent 
significant impairment of speech, orientation, thought, 
judgment or hygiene; his overall occupational and social 
impairment was demonstrated by no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

5.  The competent medical evidence demonstrates that, 
beginning on June 24, 2004, the veteran's PTSD was primarily 
manifested by an increased intensity of symptoms such as 
weekly panic attacks and irritability which caused increased 
difficulties in work and social relations, but absent 
significant impairment of speech, orientation, thought, 
judgment or hygiene; his overall occupational and social 
impairment was demonstrated by no more than reduced 
reliability and productivity. 

6.  The competent medical evidence demonstrates that, since 
March 29, 2005, the veteran's PTSD has been primarily 
manifested by an increased intensity of symptoms such as mild 
memory impairment, inappropriate thought processes, and 
difficulty establishing effective work and social 
relationships; his overall occupational and social impairment 
is demonstrated by deficiencies in most areas such as work 
and family relations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
(DC) 7913 (2007).

2.  Since March 31, 2003, the criteria for an initial 40 
percent rating for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8620 (2007).

3.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity have not 
been met for any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8620 
(2007).

4.  Since March 31, 2003, the criteria for an initial 40 
percent rating for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8620 (2007).

5.  The criteria for an initial rating in excess of 40 
percent for peripheral neuropathy of the left lower extremity 
have not been met for any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, DC 8620 (2007).

6.  From March 31, 2003 to June 24, 2004, the criteria for an 
initial rating greater than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, DC 9411 (2007).

7.  Since June 24, 2004, the criteria for an initial 50 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2007).

8.  Since March 29, 2005, the criteria for an initial 70 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).



II.  Diabetes mellitus

As provided by the VA Schedule for Rating Disabilities, the 
veteran's currently assigned 20 percent rating for diabetes 
mellitus contemplates the need for insulin and a restricted 
diet or an oral hypoglycemic agent and a restricted diet.  
38 C.F.R. § 4.119, DC 7913.  

Important for this issue, a rating of 40 percent is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  
When diabetes mellitus has been conclusively diagnosed, a 
request for a glucose tolerance test solely for rating 
purposes should not be requested.  38 C.F.R. § 4.119, Note 2 
following DC 7913.  

It is well established by the record that the veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his diabetes mellitus.  
This meets the schedular criteria for a 20 percent rating 
under DC 7913.  

It is also shown that the veteran's diabetes mellitus has 
been uncontrolled at various times during the appeal period.  
The severity of his diabetes mellitus disability, overall, is 
recognized by the separate awards of compensation assigned 
for the diabetic complications of peripheral neuropathy of 
the upper and lower extremities and diabetic retinopathy.  
The veteran has also been awarded special monthly 
compensation stemming from erectile dysfunction as 
complication of his diabetes mellitus.  None of those 
separate claims can provide a basis to increase the 
evaluation of this claim.     

Simply stated, as the veteran's diabetic complications have 
been separately evaluated, the issue under DC 7913 is limited 
to whether the veteran's diabetes mellitus itself requires 
restriction of occupational and recreational activities.  The 
United States Court of Appeals for Veterans Claims has held 
that medical evidence is required to show that occupational 
and recreational activities have been restricted for purposes 
of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).  

In this case, none of the medical records on file show that 
the veteran's diabetes mellitus disorder (standing alone) 
requires him to regulate his activities.  To the contrary, 
his VA clinical records include repeated instructions for him 
to engage in exercise such as walking 30 minutes three times 
per week (although, as noted below, the veteran's current 
restrictions to a scooter would appear to render these 
exercise recommendations impracticable).  The VA compensation 
and pension examination in March 2006 also included opinion 
that the veteran's diabetes mellitus does not cause 
restriction of activities.  

Quite simply, the medical evidence of record does not show 
that the veteran's diabetes mellitus itself has medically 
required restriction of occupational and recreational 
activities at any time during the appeal period.  The 
veteran's contentions on appeal are outweighed by the medical 
evidence of record and the claim for a rating in excess of 20 
percent for diabetes mellitus under DC 7913 must be denied.  
The benefit of the doubt rule does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).




III.  Peripheral neuropathy of the lower extremities

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 
8720 refers to neuralgia of the sciatic nerve.

For the time period from March 31, 2003 to May 4, 2007, the 
RO has separately assigned initial 10 percent ratings for 
peripheral neuropathy of the right and left lower 
extremities.  This rating contemplates peripheral neuropathy 
of the right and left lower extremities which is wholly 
sensory in nature.

In a November 2007 rating decision, the RO increased the 
evaluation for both lower extremities to 40 percent, each, 
effective May 4, 2007.  This increase in evaluation was based 
upon the RO's assessment that moderately severe neuritis with 
sciatic nerve involvement was first demonstrated on May 4, 
2007 when monofilament testing showed "you had no sensation 
in your feet."

The Board's review of the lay and medical evidence of record 
finds ambiguity in the record as to the onset of the 
veteran's loss of sensation of his feet, which has formed the 
basis for the RO's award on increased compensation on that 
date.  The veteran initially described bilateral leg symptoms 
of extreme pain, numbness, burning and tingling sensation in 
a May 2003 statement.  VA peripheral neuropathy compensation 
and pension examinations in June 2003 and May 2005 described 
the veteran as having "decreased" sensation of the lower 
extremities.  

However, a May 2004 VA clinical evaluation reported 
"[s]ensation-none both" for the veteran's extremities while 
monofilament testing of both feet were reported as abnormal.  
A December 2004 podiatry consultation noted the "absence" 
of protective sensation bilaterally.  An electromyography and 
nerve conduction velocity (EMG/NCV) study conducted in the VA 
clinical setting in June 2005 (shortly after the May 2005 VA 
compensation and pension examination) was interpreted as 
showing a sensory and motor peripheral neuropathy in the 
lower extremities without axonal degeneration.  

As noted above, the subjective descriptions provided by 
examiners are an element to be considered in arriving at a 
decision, but not a dispositive element.  On this record, it 
is difficult to determine the actual onset of the veteran's 
absence of sensation in the feet based upon the examiners' 
conflicting descriptions of "decreased," "absence," and 
"none" for describing the extent of the veteran's sensory 
deficit.  The record does include a June 2005 EMG/NCV which 
provides an objective measurement of a sensory and motor 
peripheral neuropathy in the lower extremities being present 
prior to May 4, 2007, the effective date of the increased 
compensation awarded by the RO.  

Based on the lay and medical evidence of record, the Board 
finds that the veteran's sensory deficits of the right and 
left lower extremities are reasonably shown to have been 
moderately severe since the inception of the appeal.  Thus, 
the Board resolves reasonable doubt in favor of the veteran 
by awarding separate 40 percent evaluations effective to the 
date of claim.  38 U.S.C.A. § 5107(b).

However, the Board further finds that the criteria for a 
rating in excess of 40 percent for either lower extremity 
have not been met for any time during the appeal period.  

Notably, the veteran has great difficulty with unaided 
ambulation.  He reports that he can walk only short distances 
with a cane, but otherwise uses a motorized chair 95% of the 
time.  His ability to walk has significantly declined since 
the onset of a non-service connected myoclonic disorder, 
involving the upper and lower extremities, of unknown 
etiology.  It is also noted that, due to his involuntary 
jerking motions, physical examination is difficult if not 
impracticable at times.  In November 2007, a VA clinician 
noted that the veteran's walking was limited due to his 
"movement disorder."  

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt is resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

In this case, the medical evidence of record has indicated 
that the veteran's ambulation difficulties are due to his 
non-service connected myoclonic disorder.  However, even 
assuming the effects of the myoclonic disorder could not be 
differentiated in this case, the veteran still does not meet 
the criteria for an initial evaluation in excess of 40 
percent for either lower extremity.

An October 2006 VA physical medicine and rehabilitation 
consultation showed that the veteran had normal muscle tone 
with no muscle atrophy and full range of motion (ROM) in his 
joints.  His motor examination was ">4" in the lower 
extremities which was "[d]ifficult to assess due to 
spontaneous myoclonic jerks."  His ankle and knee reflexes 
were 1+ bilaterally with no clonus and negative Hoffman's 
sign.  None of the medical evidence of record, which includes 
extensive VA clinical records and VA compensation and pension 
examination reports dated June 2003, May 2005, and March 
2006, is indicative of marked muscle atrophy, foot dropping 
or dangling, or no active movement possible of muscles below 
the knee.  As such, the criteria for a higher initial rating 
under DC 8620 have not been met.

In so deciding, the Board notes that the veteran's 
descriptions of his sensory deficits in his right and left 
lower extremities are deemed competent and credible evidence 
in support of his claim.  In fact, the Board has relied on 
his lay description of symptomatology to award increased 
compensation benefits to an earlier period of time.  However, 
the competent medical evidence of record addressing the 
findings necessary for higher ratings still greatly outweigh 
the veteran's allegations in this matter.  There is no 
further basis for application of the benefit of the doubt 
rule.  Ortiz, 274 F. 3d. at 1365.

IV.  PTSD

The veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  In this case, the RO has 
assigned a 30 percent rating for PTSD for the time period 
from March 31, 2003 to June 28, 2004, a 50 percent rating 
June 28, 2004 to April 27, 2005, and a 70 percent rating 
since April 27, 2005.

Under DC 9411, a 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

i.  Time period from March 31, 2003.

The veteran filed his claim of service connection for PSTD in 
March 2003.  In a statement received in May 2003, he 
described symptoms of depression, panic attacks, anxiety, 
quick anger, feelings of not wanting to continue with life, 
and lack of self-confidence and self-worth.

On his initial VA compensation and pension examination in 
June 2003, the veteran described a history of chronic and 
acute anxiety episodes, consistent with panic attacks, 
occurring twice per month.  He had chronic insomnia, waking 
up several times a night to check on his home safety from 
intruders, with an unpredictable pattern of nightmares.  He 
further described increased startle response.  He reported 
that, despite his symptoms, he had been able to work most of 
his life, although he had difficulties making friends and had 
been divorced once.  He recently cut-down his working hours 
by 3/4 mainly because of his diabetic neuropathy.  He had been 
married to his current wife for 23 years and had one child.  
He described some marital difficulties because of his 
emotional problems.  He denied a history of recent legal 
infractions, substance abuse patterns or suicide attempts.

On mental status examination, the examiner observed no 
impairment of thought process or communication, inappropriate 
behavior, delusions or hallucinations. The veteran's eye 
contact was good, and he was cooperative.  He was oriented 
and alert.  He denied suicidal or homicidal ideations, or 
agoraphobic symptoms.  He had good hygiene and grooming.  He 
reported occasional forgetfulness, but showed no long-term or 
short-term memory deficits.  His only ritualistic behavior 
was described as nail-biting.  His speech was coherent, 
logical, and goal-directed without looseness of associations.  
He expressed feelings of sadness, demoralization, 
apprehension and memories of Vietnam experiences.  He was 
quick to anger.  The examiner diagnosed the veteran with 
PTSD, depressive disorder not otherwise specified (NOS), and 
panic disorder without agoraphobia.  His PTSD was assigned a 
GAF score of 60, providing evidence against this claim.

The veteran's contemporaneous VA clinical records first 
reflect his treatment for PTSD on June 24, 2004.

Applying the criteria to the facts of this case, the Board 
finds that an initial evaluation greater than 30 percent for 
PTSD for the time period beginning on March 31, 2003 is not 
warranted.  The lay and medical evidence establishes that the 
veteran's PTSD was manifested by symptoms of depression, 
panic attacks occurring twice per month, anxiety, quick 
anger, feelings of not wanting to continue life, lack of 
self-confidence and lack of self-worth, chronic insomnia, 
nightmares, and difficulties with relating to others.  
Indeed, the June 2003 VA compensation and pension examination 
report confirmed the presence of ritualistic behavior (nail-
biting), and impairment of mood and affect.

However, the June 2003 VA compensation and pension 
examination also demonstrated that the veteran had no 
significant impairment of his speech, thought process or 
communication, orientation, memory or hygiene.  The veteran 
indicated working a 3/4 schedule, albeit with some 
difficulties, and he described "some" marital difficulties.  
The examiner also expressed opinion that the veteran's PTSD 
resulted in no more than moderate impairment of his overall 
psychological, social and occupational functioning.

Overall, the Board finds that the lay and medical evidence of 
record provides highly probative evidence against a rating in 
excess of 30 percent for PTSD beginning on March 31, 2003.  
Overall, the competent medical evidence demonstrates that, 
from March 31, 2003, the veteran's PTSD was primarily 
manifested by disturbances in mood, affect, and motivation, 
but absent significant impairment of speech, orientation, 
thought, judgment or hygiene; his overall occupational and 
social impairment was demonstrated by no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Thus, the 
preponderance of the evidence is against an initial 
evaluation greater than 30 percent for the time period 
beginning on March 31, 2003.


ii.  Time period from June 24, 2004.

The RO increased the veteran's evaluation for PTSD to 50 
percent disabling, effective June 28, 2004, based on the date 
of a VA clinical visitation showing that the veteran's PTSD 
and depression worsened, resulting in struggles at work and 
home.  

Following the June 2003 VA compensation and pension 
examination, the pertinent evidence of record reflects that 
the veteran was seen for a psychiatric consultation in the VA 
clinical setting on June 24, 2004.  At that time, he reported 
private treatment for PTSD, treated with Sertraline with a 
fair response, since January 2004.  He had been awaiting a VA 
consultation.  He had additional complaints of nightmares and 
night sweats occurring 2-3 times per week, and awakening 
every hour every night.  He also had verbal loss of control, 
intrusive memories and panic attacks occurring once per week.  
His mental status examination was significant for a tense and 
anxious affect and mildly depressed mood.  Otherwise, he was 
neatly dressed and groomed, and demonstrated no impairment of 
speech, thought content, or memory.  It was noted that he had 
an acute stressor on the day of the interview after informed 
of having possible testicular cancer.  He was given a GAF 
score of 60.

A VA clinical record, dated June 28, 2004, included the 
veteran's report of struggling at work due to constant 
flashback, insomnia, depression and nightmares.  He described 
being irritable at work and at home.

The June 28, 1994 VA clinical record has been accepted by the 
RO as demonstrating an increased severity of the veteran's 
PTSD symptoms.  It appears to the Board that such symptoms 
were present on his VA clinical evaluation 4 days previous.  
Notably, on this date, the veteran experienced an acute 
stressor of being informed of possible testicular cancer.  
The Board has carefully reviewed the entire evidentiary 
record to determine whether there was an earlier onset to the 
veteran's increased severity of PTSD symptoms.  However, the 
Board can find no persuasive lay or medical evidence showing 
an increased severity of symptoms prior to this visitation.

Accordingly, the Board finds that the veteran's state of 
increased disability due to PTSD was reasonably shown to have 
been manifested during his June 24, 2004 VA clinical 
consultation.  Thus, the Board extends the award to a 50 
percent rating to June 24, 2004.

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent 
beginning on June 24, 2004.  Overall, the lay and medical 
evidence of record demonstrates that, beginning on June 24, 
2004, the veteran's PTSD was primarily manifested by an 
increased intensity of symptoms such as weekly panic attacks 
and irritability which caused increased difficulties in work 
and social relations, but absent significant impairment of 
speech, orientation or hygiene; his overall occupational and 
social impairment was demonstrated by no more than reduced 
reliability and productivity. 

Overall, the above-mentioned lay statements, VA clinical 
records and VA examination reports simply fail to show that 
the veteran's PTSD resulted occupational and social 
impairment demonstrated by deficiencies in most areas such as 
work and family relations.  In this respect, the veteran 
continued to work and did not report any significant 
impairment of marital or familial relations.  His GAF score 
of 60 was indicative of psychological, social and 
occupational functioning that was no more than moderately 
impaired.

Simply stated, the post-service medical record at this time 
provides evidence against a rating greater than 50 percent 
beginning on June 24, 2004.

iii.  Time period from March 29, 2005.

The RO increased the veteran's evaluation for PTSD to 70 
percent disabling, effective April 27, 2005, based on the 
date of a VA clinical visitation showing that the veteran's 
PTSD worsened.

On VA PTSD examination in March 29, 2005, the veteran 
complained of difficulty in work and personal relationships.  
He described current symptoms of hypervigilance, nightmares, 
intrusive memories, night sweats, depression, strained 
marital relations, and difficulty getting along with co-
workers.  He described the relationships with his work 
supervisor and co-workers as fair, although he temporarily 
quit his job the previous week due to frustration with his 
supervisor.  On mental status examination, he was not deemed 
a reliable historian due to his vague report of medical 
history.  His appearance and hygiene were appropriate.  His 
orientation, communication and speech were within normal 
limits.  His behavior was not appropriate with findings of 
nervousness, and asking for the door to remain open during 
the interview.  His affect and mood were abnormal with 
depression which affected his ability to function 
independently and effectively.  Panic attacks, obsessional 
behaviors, suicidal ideation and homicidal ideation were 
absent.  There was no evidence of delusion or hallucination.  
Thought processes were not appropriate with confusion at work 
and at family.  His judgment was not impaired.  His abstract 
thinking was normal.  His memory was mildly impaired such as 
forgetting names, directions, and recent events.  The 
examiner assigned a GAF score of 50 and explained as follows: 

[The veteran] is mentally capable of managing 
benefit payments in his own best interest.  
Mentally, he occasionally has some interference 
in performing activities of daily living because 
of problems with intermittent confusion, slow to 
clock in at work.  He has difficulty establishing 
and maintaining effective work and social 
relationships because of conflict.  He has no 
difficulty understanding commands.  He appears to 
pose no threat of persistent danger or injury to 
self or others.

On April 11, 2005, the veteran underwent a psychiatry 
consultation in the VA clinical setting.  He reported panic 
attacks occurring 3-4 times per day.  He felt anger when 
watching war events on television, and endorsed symptoms of 
hypervigilance, easy startle response, intrusive memories, 
constant anxiety, poor concentration, cognitive difficulties, 
low frustration tolerance, few interests, social isolation, 
and avoidance of social situations.  He claimed a suicidal 
gesture 6 months previous by stopping his medications.  He 
indicated that his marriage was going well.  He was working 
30 hours per week, but felt that he was mentally incapable 
for working additional hours.  On mental status examination, 
he maintained very poor eye contact.  His speech was low in 
volume, and his positive mental attitude (PMA) was decreased.  
His mood was depressed, and affect was congruent with no 
lability and decreased range.  He was oriented in all spheres 
(A & O x. 3).  He appeared lethargic with difficulty 
processing information at times.  He had no tangential or 
circumstantial thought.  His insight and judgment were fair.  
The examiner assigned a GAF score of 45, and provided the 
following assessment:

58 y/o [veteran] with longstanding severe, 
chronic PTSD that has affected him 
occupationally, socially, and interpersonally.  
In addition to his PTSD symptoms the patient has 
frequent panic attacks, is depressed, and has 
concentration deficits.  He also appears to have 
some mild cognitive deficits which may be a 
component of his depression or of medical 
etiology.  His cognitive deficits are evidenced 
by his delay in processing information and poor 
concentration.  After initial blood work obtained 
may consider neuropsych testing for patient.  
Patient currently on 100 mg of Sertraline but 
would benefit from increasing this to 150 mg 
daily with likely titration up to 200 mg.  
Patient would also benefit from increase in 
Trazodone for insomnia.

On April 27, 2005, the veteran underwent another psychiatric 
consultation in the VA clinical setting.  At this time, he 
endorsed passive suicidal ideations (SI) corroborated by his 
wife's recollections.  He described recurrent, near-syncopal 
episodes occurring 1-2 times per week.  He was frustrated at 
work both physically and mentally, noting difficulty with 
remembering names and phone numbers.  He had a tendency to 
forget taking his medications, requiring his wife to place 
his medications in a pill box and ensuring that he took his 
medications.  He also endorsed frustration over not being 
able to care for his wife financially and physically.  On 
mental status examination, he was casually dressed.  He had 
poor eye contact (EC) and was tearful.  His speech was 
hesitant.  He had an anxious and depressed mood.  His mood 
was congruent and mildly decreased in range and affect.  The 
examiner diagnosed severe, chronic PTSD and assigned a GAF 
score of 40.

Applying the criteria to the facts of this case, the Board 
finds that the competent medical evidence demonstrates that, 
since March 29, 2005, the criteria for a 70 percent rating 
for the veteran's PTSD have been met.  The competent medical 
evidence, overall, shows that the veteran's PTSD since March 
29, 2005 has been primarily manifested by an increased 
intensity of symptoms such as mild memory impairment, 
inappropriate thought processes, and difficulty establishing 
effective work and social relationships; his overall 
occupational and social impairment is demonstrated by 
deficiencies in most areas such as work and family relations.

The Board has carefully reviewed the entire evidentiary 
record to determine the onset of the veteran's increased 
severity of symptoms.  The April 27, 2005 VA clinical record 
first demonstrated a GAF score of 40 while the March 29, 2005 
VA compensation and pension examination one month prior 
assigned a GAF score of 50.  The Board finds no significant 
difference in the veteran's report of symptomatology during 
this time period.  The assignment of a GAF score is a factor 
to be considered in assigning a disability rating, and the 
fact that different examiners may differ in their evaluations 
is also a consideration that must be taken into account by 
the Board.  On this record, the Board resolves any doubt in 
the veteran's favor and assigns March 29, 2005 as the date of 
the effective award for the 70 percent rating.

Clearly, however, the veteran has not met for any time during 
the appeal period the criteria for a 100 percent rating for 
PTSD.  At all times during the appeal period, the veteran has 
continued to work and has maintained a relationship with his 
wife.  It is not claimed, and it is not shown, that he has 
manifested any symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  As such, the preponderance of the evidence is 
against a higher rating still.

V.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's disabilities at issue do not meet the 
criteria for the maximum available ratings, and do not 
demonstrate any aspects of disability not squarely addressed 
in the criteria supporting the current ratings.  Notably, the 
RO has separately rated all claimed complications stemming 
from the veteran's service connected diabetes mellitus.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VI.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

The record reflects that the veteran has been provided 
compliant VCAA notice.  With respect to his diabetes mellitus 
claim, a February 2006 RO letter advised the veteran of the 
developmental duties under the VCAA.  He was specifically 
advised to submit evidence that his service-connected 
diabetes mellitus had increased in severity which could be 
shown by a statement from his doctor, containing the physical 
and clinical findings; the results of any laboratory tests or 
x-rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had become worse.

With respect to all of his claims, a June 2007 RO letter 
advised the veteran of the developmental duties under the 
VCAA, and for him to submit any evidence in his possession 
pertinent to his claims.  He was advised that his disability 
ratings were determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the criteria for establishing an effective date of award.

In this case, the veteran is challenging the initial 
evaluations assigned following the grants of service 
connection for PTSD and his peripheral neuropathy of the 
lower extremities.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally 
Goodwin v. Peake, 28 Vet. App. 128 (2008).  Nonetheless, the 
June 2007 RO letter further satisfied the duty to notify 
provisions of 38 U.S.C.A. § 5103.

With respect to the diabetes mellitus claim, the RO's 
February 2006 and June 2007 letters substantially complied 
with the VCAA notice content requirements.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Vazquez-Flores, 22 Vet. App. 37, 48 (2008).  Any 
timing deficiencies were cured with readjudication of the 
claim in the November 2007 supplemental statement of the 
case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the veteran's entitlement to a higher rating for 
diabetes mellitus is dependent upon a showing that his 
diabetes mellitus requires regulation of activities.  As 
reflect in his statement received in July 2007, the veteran 
has actual notice of this evidentiary requirement (as well as 
the criteria pertaining to PTSD and his peripheral neuropathy 
of the lower extremities).  As such, any notice deficiency 
with respect to the Vazquez-Flores has resulted in no harm to 
the veteran and has not affected the essential fairness of 
the adjudication of his claims.

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA clinical records.  The 
veteran has not authorized VA to obtain any private medical 
records on his behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of PTSD in June 2003 and March 2005; his 
diabetes mellitus in May 2005, and March 2006; and his 
peripheral neuropathy in June 2003, May 2005 and March 2006.  
The evidence of record is also supplemented from findings in 
the clinical records.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since the last 
VA examinations to the extent of suggesting the possibility 
of an increased rating under the applicable rating criteria, 
there is no duty to provide further medical examination on 
these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

The Board notes that the veteran's non-service connected 
myoclonic disorder has apparently increased in severity since 
the last VA examination conducted in March 2006.  As 
indicated by VA clinicians, the severity of this disorder 
renders current examination of the lower extremities a near 
impossibility.  

As held above, the Board has not differentiated the symptoms 
associated with the myoclonic disorder from those of the 
service connected peripheral neuropathy of the lower 
extremities for purposes of deciding this claim.  The Board 
finds that more evaluations would not provide a basis to 
grant additional compensation at this time. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An increased rating for diabetes mellitus is denied.

From March 31, 2003, an initial 40 percent rating for 
peripheral neuropathy of the right lower extremity is 
granted.

An initial rating greater than 40 percent for peripheral 
neuropathy of the right lower extremity is denied.

From March 31, 2003, an initial 40 percent rating for 
peripheral neuropathy of the left lower extremity is granted.

An initial rating greater than 40 percent for peripheral 
neuropathy of the left lower extremity is denied.

Prior to June 24, 2004, an initial rating greater than 30 
percent for PTSD is denied.

Since June 24, 2004, an initial 50 percent rating for PTSD is 
granted.

Since March 29, 2005, an initial 70 percent rating for PTSD 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


